Citation Nr: 1605699	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for PTSD, currently evaluated at 50 percent disabling.


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to August 1989 and from May 2006 to November 2007.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, NY.

In August 2015, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's PTSD has been manifested by occupational and social impairment, with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and passive suicidal ideation. 


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide. 38 C.F.R. § 3.159 (2015). 

The Veteran was mailed appropriate VCAA notice in October 2015.  Thereafter, the claim was readjudicated in a supplemental statement of the case issued in December 2015.  VA's duty to notify has been met. 

The duty to assist provisions of the VCAA have also been met. The RO obtained the Veteran's service treatment records (STRs) and military personnel records. Additionally, in accordance with the Board's August 2015 remand, the RO sent the Veteran a VCAA notice in October 2015. The letter requested that the Veteran submit any treatment records and/or disclosure forms to permit the VA to request treatment records from private medical sources; dates for any VA treatment; and any statements from himself or witnesses; and the VCAA notice response. After the required 30-day waiting period had lapsed without the Veteran submitting any of the requested information, the RO issued a supplemental statement of the case in December 2015.

VA's duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability. Peters v. Brown, 6 Vet. App. 540, 541 (1994). However, the Veteran has a duty to cooperate in the development of his claim. Wood v. Derwinski, 1 Vet. App. 191 (1991) (noting that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where they may or should have information that is essential in obtaining the putative evidence"); see also Hayes v. Brown, 5 Vet. App. 60, 68 (1193). 

In the present case, the Veteran was not provided with an examination for his claim. In an October 2014 statement, the Veteran reported that as a VA employee, he is "very uncomfortable going to any VA provider." He further explained that he "will not be returning to the VA for ANY treatment or examinations as [he is] VERY uncomfortable with someone knowing [he has] a mental condition from combat in Afghanistan." See the October VA Form 9. 

The Board notes that, as stated in the August 2015 remand, the Veteran previously refused to report to VA examinations in connection with a prior claim for an increased evaluation for PTSD. Specifically, the Veteran was scheduled for a PTSD examination in April 2011, but he reported that he was not interested in having a mental health examination. See the May 2011 Report of General Information. Thereafter, the Veteran's PTSD examination was rescheduled for May 2011, but the Veteran again failed to report to the examination. Subsequently, the Veteran withdrew his appeal for an increased rating for PTSD.

The duty to assist does not compel a new medical examination, even if a prior VA examination is not contemporaneous, where other contemporaneous medical evidence is sufficient to adjudicate the claim. 38 C.F.R. § 3.326. An examination report or statement from a private physician may be accepted for a rating claim without further examination, provided that it is otherwise adequate for rating purposes. Id. The Veteran submitted a May 2014 private examination with his May 2014 fully developed claim. In the August 2015 Board remand, the Board found the private examination adequate, therefore, a VA examination is unnecessary and the duty to assist is met.

As explained above, the RO substantially complied with the Board's August 2015 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2). Bryant v. Shinseki, 23 Vet. App. 488 (2010). The Veteran has not made the RO or the Board aware of any additional evidence still needing to be obtained in order to fairly decide this claim. He has been given ample opportunity to present evidence and argument in support of this claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the appeal of this claim has been obtained and it is ripe for appellate review. VA has complied with all general procedural due process requirements. See 38 C.F.R. § 3.103 (2015).

Merits of the Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 	
38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating." See Fenderson v. West, 12 Vet. App 119 (1999). The U.S. Court of Appeals for Veterans Claims (Court) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2008).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria. See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment and holding that symptoms provided in diagnostic criteria are examples of manifestations of impairment).

The Veteran is currently assigned a 50 percent rating under Diagnostic Code 9411 for his PTSD.

A 50 percent rating is assigned for occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9435 (2015).

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Carpenter v. Brown , 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work). DSM-IV at 46-47. GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. Id. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id. Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job). Id. GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work). Id.

When the Veteran filed the instant claim for entitlement to an increased rating for PTSD in May 2014, he attached a PTSD Disability Benefits Questionnaire (DBQ) filled out by a private psychiatrist. The Veteran reported that he was married with three children and stated that he had increasing marital discord after he returned from Afghanistan. He also reported that he works for VA. The examining physician reported the Veteran's symptoms as depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, inability to establish and maintain effective relationships and suicidal ideation. The examiner noted that the Veteran denies active suicidal ideation, suicidal intent and current suicidal ideation, but has experienced suicidal thoughts. The examining physician also noted that the Veteran has difficulty falling or staying asleep, and irritability or outbursts of anger. He determined that the Veteran's PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning. The Veteran's GAF score was 55.

In addition, the Board observes that in his October 2014 VA Form 9, the Veteran indicated that he has an impaired impulse control such as unprovoked irritability with periods of violence.  Additionally, the Veteran stated that his boss moved him to a corner cubicle because he expressed his discomfort with being around people. See the October 2014 VA Form 9.  The Veteran maintained that he was therefore entitled to a 70 percent rating. 


The Board finds that a rating in excess of 50 percent is not warranted.  The Veteran's depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, are contemplated in the current 50 percent rating and lesser included disability ratings.  In addition to finding that the Veteran experiences difficulty in establishing and maintaining effective work and social relationships, the May 2014 examiner also rendered a finding that the Veteran has an inability to establish and maintain effective relationships.  The two findings cannot coexist; the Veteran either has the ability to establish and maintain effective relationships or he does not.  Although the Veteran experiences marital discord, he is still married to his wife.  He is also gainfully employed.  Thus, the Board finds that the Veteran does retain some ability to establish and maintain effective relationships although he has difficulty in doing so.  Difficulty in establishing and maintaining effective work and social relationships is contemplated in the currently assigned 50 percent rating.  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Otherwise, "a veteran whose symptoms correspond exactly to a 30 percent disability could attain a 70 percent rating simply by demonstrating that those symptoms have adversely impacted his work, school, family relations, judgment, thinking, and mood.  This interpretation runs contrary to the regulation's plain language."  Id. at 116.  The May 2014 examiner also noted that the Veteran had difficulty adapting to stressful circumstances, including work or a work like setting, but ultimately found that the overall impact on his functioning was occupational and social impairment with reduced reliability and productivity, which is consistent with the currently assigned 50 percent rating.  The Veteran complains of suicidal ideation but the May 2014 examiner indicated that the Veteran denied active suicidal ideation, suicidal intent and current suicidal ideation.  Thus, the Veteran's symptoms are not the severity, frequency, and duration as contemplated in a 70 percent or higher rating.  The Veteran complains of having an impaired impulse control such as unprovoked irritability with periods of violence, but the March 2014 examiner indicated that the Veteran denied ever being arrested and he reported that he had a history of impulsive and angry outbursts but no physical fights in the past year.  Thus, the Veteran's symptoms are not the severity, frequency, and duration as contemplated in a 70 percent or higher rating.  Additionally, the May 2014 examiner assigned a GAF score of 55.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they can be a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation. See Brambley v. Principi, 17 Vet. App. 20, 26 (2003).  In this case, the Veteran received a GAF score that may indicate moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks or difficulty in social, occupational, or school functioning. As indicated above, the examining physician who provided the GAF score reported that the Veteran had a flattened affect and difficulty in social and occupational functioning.  The assigned GAF score is consistent with a 50 percent rating.  The evidence does not persuasively demonstrate that the Veteran's symptoms result in an overall level of disability consistent with a higher 70 percent rating. 

In adjudicating a claim the Board must assess the competence and credibility of the Veteran and other lay witnesses. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is credible to the extent that he believes he is entitled to a higher rating.  Just because lay evidence may be relevant on an issue, however, does not mean that it is sufficient to support a claim.  See Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997) (explicitly rejecting the argument that "the Board must accept the veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding that the Board must determine "the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence").  The Board has assessed the weight of all the lay and medical evidence to determine its probative value, and finds that the lay and medical evidence does not persuasively show that the Veteran is entitled to a higher disability rating.  

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis. Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1). An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  Specifically, the Veteran's symptoms including depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a work like setting, and passive suicidal ideation are expressly contemplated in Diagnostic Code 9411.  His currently assigned rating contemplates the impairment of functioning caused by these symptoms.  VA has recognized the levels of social and occupational impairment due to these symptoms and their impact on the Veteran's life and has accordingly assigned a rating to reflect this level of impairment.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran. Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. In this case, the Veteran does not contend and there is no evidence that suggests that his PTSD alone renders him unable to obtain or sustain gainful employment, as he is gainfully employed.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.


ORDER

A rating in excess of 50 percent for PTSD is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


